

114 S1034 RS: To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi, as the “Charles Clark United States Courthouse”.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 66114th CONGRESS1st SessionS. 1034IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksMay 4, 2015Reported by Mr. Inhofe, without amendmentA BILLTo designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi,
			 as the Charles Clark United States Courthouse.
	
		1.Charles Clark United States Courthouse
 (a)DesignationThe United States courthouse located at 501 East Court Street in Jackson, Mississippi, shall be known and designated as the Charles Clark United States Courthouse.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Charles Clark United States Courthouse.May 4, 2015Reported without amendment